Citation Nr: 0030731	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  98-05 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension due to the need for 
regular aid and attendance of another or by reason of being 
housebound.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1953 to December 
1954.  

This matter comes before the Board of Veteran's Appeals 
(Board) from an August 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  The veteran, who was born in January 1932, is in receipt 
of pension based on permanent and total disability. 

2.  The veteran has the following nonservice-connected 
disabilities: psychosis with brain trauma, rated 30 percent; 
chronic obstructive pulmonary disease (COPD), rated 30 
percent; arterial hypertension, rated 10 percent; status post 
skull trauma, rated 10 percent; residuals of a 
cerebrovascular accident (CVA), rated 10 percent; and a 
history of maxillary sinusitis which is noncompensably 
disabling.  These result in a combined rating of 60 percent.  
He had been rated incompetent from June 18, 1973 but has been 
rated competent since August 5, 1997.  He has been entitled 
to a permanent and total disability rating for pension 
purposes since April 6, 1973.  

3.  The veteran is not totally blind or near totally blind.  

4.  The veteran is not a patient in a nursing home.  

5.  The veteran is not bedridden nor housebound.  

6.  The veteran's disabilities do not prevent him from 
dressing or undressing himself, keeping himself ordinarily 
clean and presentable, feeding himself, attending to wants of 
nature, or protecting himself from the hazards or dangers 
incident to his daily environment. 


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance of another person or on being 
housebound are not met.  38 U.S.C.A. §§ 1502, 1521, (West 
1991); 38 C.F.R. §§ 3.351, 3.352(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pension benefits are payable at a special, higher rate (with 
a higher minimum income limit) if a claimant is a patient in 
a nursing home, helpless or blind, or so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another person, or otherwise establishes the factual need for 
the regular aid and attendance of another person.  38 
U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351 (2000).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, considerations is 
given to such conditions as: Inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself through loss of coordination of the upper extremities 
or through extreme weakness; an inability to attend to wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for the 
determination and is defined as that condition that, through 
its essential character, actually requires that the claimant 
remain in bed. It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions that a claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352 (2000).

The United States Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims) (Court), in discussing 
38 C.F.R. § 3.352(a), noted that: (1) it is mandatory for the 
Department of Veterans Affairs (VA) to consider the 
enumerated factors within the regulation; (2) eligibility 
requires that at least one of the enumerated factors be 
present; and (3) the "particular personal function" refers to 
the enumerated factors.  Turco v. Brown, 9 Vet. App. 222 
(1996). 

r is permanently housebound.  The requirements 
for this increase are met where, in addition to having a 
single permanent disability rated or ratable as 100 percent 
under the regular schedular evaluation, without resort to 
individual unemployability, the veteran: (1) has additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or (2) is 
"permanently housebound" by reason of disability or 
disabilities.  38 U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 
38 C.F.R. § 3.351(d) (2000). 

In this case, the veteran has the following nonservice-
connected disabilities: psychosis with brain trauma, rated 30 
percent; chronic obstructive pulmonary disease (COPD), rated 
30 percent; arterial hypertension, rated 10 percent; status 
post skull trauma, rated 10 percent; residuals of a 
cerebrovascular accident (CVA), rated 10 percent; and a 
history of maxillary sinusitis which is noncompensably 
disabling.  These result in a combined rating of 60 percent.  
He had been rated incompetent from June 18, 1973 but has been 
rated competent since August 5, 1997. 

The evidence of record does not demonstrate, and the veteran 
has not contended, that he is a patient in a nursing home.  
He has not asserted, nor does it appear from the medical 
evidence, that he is totally blind or near totally blind.  
The record contains no indication that the veteran wears any 
prosthetic or orthopedic appliances. 

Further, the evidence indicates that the veteran is not 
bedridden, unable to walk unassisted, or unable to dress or 
undress himself.  

The veteran's gait was normal on both VA examinations in June 
1997 and at the time of the June 1997 neurology evaluation he 
had only minimal left-sided weakness as a CVA residual and no 
aphasia.  At the time of the aid and attendence examination 
in June 1997 he had no restriction of the upper extremities 
nor of the lower extremities, inasmuch as he was able to 
ambulate well and there was no deficit in weight-bearing or 
propulsion.  He bathed and shaved himself and was able to 
attend to the activities of daily living and needs of nature.  
While it was also reported that he had degenerative changes 
in the cervical and lumbar segments of his spine, testing 
revealed no limitation of motion or deformity of his spine.  
Both that examination and the VA psychiatric examination in 
July 1998 noted that he left his home only when accompanied 
by a family member and only to attend medical appointments 
and to visit others.  

Concerning the presence of physical or mental incapacity that 
requires care or assistance on a regular basis to protect the 
claimant from the hazards or dangers incident to his daily 
environment, the Board notes that there is no indication that 
the veteran is now competent for VA purposes or incapable of 
managing his benefits.  While the 1997 aid and attendance 
examination indicated that he was not able to manage his 
benefit payments, the conclusion on VA psychiatric 
examination in 1998 was that he was competent to handle his 
VA funds.  His global assessment of functioning (GAF) was 75.  
A GAF score of 71 to 80 indicates that the examinee has, if 
any symptoms are present, symptoms which are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  

In this regard, it was noted on the 1998 VA psychiatric 
examination that although the veteran's mood was anxious and 
he had some constriction of affect, he appeared to exaggerate 
his condition as determined by the examiner from the 
veteran's selectively providing certain precise information 
and, on the other hand, stating that he did not remember 
certain other information.  Further, he was oriented and his 
speech was clear and coherent.  He had no disorder of thought 
or perception and no suicidal or homicidal ideation.  His 
insight and judgment were fair and he exhibited good impulse 
control.  

At the July 1998 RO hearing the veteran testified that it was 
his pulmonary disability which restricted his activities 
because any exertion or exercise caused shortness of breath 
for which he had to continuously carry with him a Proventil 
inhaler.  He used the inhaler about three times daily.  On VA 
pulmonary examination in August 1998 the veteran reported 
having been treated, and hospitalized, by VA on numerous 
occasions for shortness of breath.  It was reported that at 
home he used common bronchial dilators and nebulizer on a 
daily basis and also used inhalation therapy with an "IPP 
machine t.i.d."  The veteran felt that the inhalation 
therapy had been beneficial because he was not having severe 
attacks as frequently as previously.  He could no go 3 to 4 
months without a severe asthma attack but still had daily 
wheezing and frequently had a dry cough.  He denied a history 
of hemoptysis or night fevers.  He went shopping and visiting 
with his wife and could drive his car locally, when 
necessary.  He could cut the grass with a mover when he was 
not too short of breath.  He liked to walk around "at a 
short pace" but allegedly never far from home.  He reported 
for the August 1998 pulmonary examination alone, having 
driven himself in a car.  His blood pressure was 132/80 and 
there was no hyperresonance of his chest but he had diffuse 
expiratory wheezes.  It was commented that he had moderately 
severe bronchial asthma, requiring daily inhalation therapy 
and rather frequent visits to an emergency room for 
intravenous medications, producing moderate restrictions of 
his daily activities.  

VA pulmonary function testing in May 1998 revealed a forced 
expiratory volume after one-second of 73 prior to dilatory 
medication and 92 afterwards.  His ratio of forced expiratory 
volume after one-second to forced vital capacity prior to 
dilatory medication was 88 and 102 afterwards.  

Considering the entire record, the Board concludes that the 
preponderance of the evidence shows that the veteran does not 
need regular assistance to protect himself from daily 
hazards.  Rather, the record indicates that he leaves his 
home on his own at least to attend medical appointments. 

The Board recognizes that the veteran's various ailments in 
combination are severely disabling.  Although he may, in the 
future, require regular aid and attendance because of 
advancing age or deterioration in his disabilities, the 
record as a whole does not show that he now meets the 
requirements for special monthly pension based on the need 
for aid and attendance.  

Concerning whether the veteran is entitled to special monthly 
pension based on housebound status, the Board initially notes 
that the veteran does not have a single disability rated as 
100 percent disabling.  Nor does it appear from the record 
that the veteran is in fact housebound.  There is no evidence 
to suggest that the veteran is not ambulatory and it appeals 
that at least on occasion the veteran leaves his residence.  

Accordingly, the Board concludes that special monthly 
compensation by reason of being housebound is not warranted.  

The Board must determine whether the weight of the evidence 
supports each claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

Special monthly pension benefits based on the need for 
regular aid and attendance of another person or by reason of 
being housebound are denied.  



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 1 -


